Title: To James Madison from Daniel D. Tompkins, 27 February 1815
From: Tompkins, Daniel D.
To: Madison, James


                    
                        Sir,
                        Albany Feby 27th. 1815
                    
                    John Champlin Esqr of this city informs me that he sets out tomorrow for Washington upon some private business. I take the occasion of Mr. Champlin’s visit to congratulate you upon the well-timed & honorable issue of the War & to assure you that Mr. Champlin is a gentlemen [sic] of respectable standing in this city & of uniform attachment to the administration & the Country; & I beg leave to recommend him to your notice & confidence; and have the honor to be, Sir, with high regard Your Ob St
                    
                        
                            Daniel D. Tompkins
                        
                    
                